 



Exhibit 10.24
MARATHON OIL CORPORATION
2003 INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT
2004-2006 PERFORMANCE CYCLE
          Pursuant to this Award Agreement and the Marathon Oil Corporation 2003
Incentive Compensation Plan (the “Plan”), MARATHON OIL CORPORATION (the
“Corporation”) hereby grants to «Name» (the “Participant”), an employee of the
Corporation or an Affiliate, on May 26, 2004, «Number» performance shares
(“Performance Shares”), with each Performance Share representing the right to
receive a share of Common Stock, conditioned upon the Corporation’s TSR
Percentile Ranking over the course of the 2004-2006 Performance Cycle. The
number of Performance Shares awarded are subject to adjustment as provided in
Section 17 of the Plan, and the Performance Shares are subject to the following
terms and conditions:
          1. Relationship to the Plan; Definitions.
          This grant of Performance Shares is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, that have been adopted by the Committee. Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan. To the extent that any provision of this Award Agreement conflicts
with the express terms of the Plan, the terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan. References
to the Participant also include the heirs or other legal representatives of the
Participant. For purposes of this Award Agreement:
     “2004-2006 Performance Cycle” means the period from January 1, 2004, to
December 31, 2006.
     “Beginning Stock Price” means the average of the daily closing price of the
Corporation’s Common Stock for each trading day of the calendar month preceding
the commencement of the 2004-2006 Performance Cycle.
     “Cumulative Dividends” means the sum of (i) all cash dividends and (ii) the
Fair Market Value of all Common Stock dividends as of the payment date for such
Common Stock dividends paid on a share of Common Stock during the 2004-2006
Performance Cycle.
     “Employment” means employment with the Corporation or any of its
Affiliates. For purposes of this Award Agreement, Employment shall also include
any period of time during which the Participant is on Disability status.
     “End Stock Price” means the average of the daily closing price of the
Corporation’s Common Stock for each trading day of the calendar month ending on
the

 



--------------------------------------------------------------------------------



 



last day of the 2004-2006 Performance Cycle.
     “Peer Group” means the companies that are members of the AMEX Oil Index as
of the last business day of the 2004-2006 Performance Cycle, or such other group
of companies as selected by the Committee in its discretion.
     “Total Shareholder Return” or “TSR” means the number derived using the
following formula:
     (End Stock Price – Beginning Stock Price) + Cumulative Dividends
                                        Beginning Stock Price.
     “TSR Percentile Ranking” means the relative ranking of the Corporation’s
Total Shareholder Return for the 2004-2006 Performance Cycle as compared to the
Total Shareholder Return of the Peer Group companies during the Performance
Cycle, expressed as a percentile ranking.
     “Vesting Percentage” means the percentage of Performance Shares that will
vest after the close of the 2004-2006 Performance Cycle, as determined by the
Committee.
          2. Determination of Vesting Percentage. As soon as practical following
the close of the 2004-2006 Performance Cycle, the Committee shall determine the
TSR Percentile Ranking. Thereafter, the Committee shall determine the Vesting
Percentage as follows:
          (a) If the TSR Percentile Ranking is below the 25th percentile, the
Vesting Percentage shall be zero.
          (b) If the TSR Percentile Ranking is at or above the 25th percentile,
the Vesting Percentage shall be equal to the TSR Percentile Ranking multiplied
by 2; provided, however, that if the Corporation’s Total Shareholder Return is
within one percent of the next highest or lowest company, the TSR Percentile
Rankings for the companies shall be averaged and the Vesting Percentage shall be
equal to that average multiplied by 2.
          (c) Notwithstanding anything herein to the contrary, the Committee has
sole and absolute authority and discretion to reduce the Vesting Percentage as
it may deem appropriate.
          3. Vesting of Performance Shares. Unless the Participant’s right to
the Performance Shares is previously forfeited or vested in accordance with
Paragraph 5 or Paragraph 6, following the Committee’s determinations pursuant to
Paragraph 2, the Participant shall vest in and be entitled to receive a number
of shares of Common Stock equal to the product of (i) the number of Performance
Shares granted hereunder and (ii) the Vesting Percentage. Any shares of Common
Stock so awarded shall be registered in the name of the Participant, and any
certificates representing such Common Stock shall be delivered to the
Participant as soon as practical thereafter, unless the Committee determines
that such shares shall be held on an uncertificated basis through the
Corporation’s stock

 



--------------------------------------------------------------------------------



 



transfer agent. In no event shall dividends accrue on any shares of Common Stock
paid out pursuant to this Paragraph 3 due to a Vesting Percentage in excess of
100% prior to the delivery of such shares. Any Performance Shares not vested
pursuant to this Paragraph 3 shall be forfeited immediately upon the Committee’s
determinations pursuant to Paragraph 2. Upon the vesting and/or forfeiture of
the Performance Shares pursuant to this Paragraph 3, the rights of the
Participant and the obligations of the Corporation under this Award Agreement
shall be satisfied in full.
          4. Taxes. Pursuant to Section 11 of the Plan, the Corporation or its
designated representative shall have the right to withhold applicable taxes from
the shares of Common Stock otherwise payable to the Participant pursuant to
Paragraph 3, or from other compensation payable to the Participant, at the time
of the vesting and delivery of such shares.
          5. Termination of Employment. If Participant’s Employment is
terminated prior to the close of the 2004-2006 Performance Cycle for any reason
other than death, the Participant’s right to the Performance Shares shall be
forfeited in its entirety as of such termination, and the rights of the
Participant and the obligations of the Corporation under this Award Agreement
shall be terminated. If Participant’s Employment is terminated by reason of
death prior to the close of the 2004-2006 Performance Cycle, the Participant’s
right to receive the Performance Shares shall vest in full as of the date of
death assuming a Vesting Percentage of 100%. Such vesting shall satisfy the
rights of the Participant and the obligations of the Corporation under this
Award Agreement in full.
          6. Vesting Upon a Change of Control. Notwithstanding anything herein
to the contrary, upon the occurrence of a Change in Control prior to the end of
the 2004-2006 Performance Cycle, the Participant’s right to receive the
Performance Shares, unless previously forfeited pursuant to Paragraph 5, shall
vest in full assuming a Vesting Percentage of 100%. Such vesting shall satisfy
the rights of the Participant and the obligations of the Corporation under this
Award Agreement in full.
          7. Issuance of Shares. Effective as of the date of grant, the
Committee or its designated representative shall cause the Performance Shares to
be issued and registered in the Participant’s name, subject to the conditions
and restrictions set forth in this Award Agreement and the Plan. Such issuance
and registration shall be evidenced by an entry on the registry books of the
Corporation and, if the Committee so elects, evidenced by a certificate issued
by the Corporation. Any book entries and certificates evidencing the Performance
Shares shall carry or be endorsed with a legend referring to the conditions and
restrictions set forth in this Award Agreement and the Plan. In the event the
Performance Shares are evidenced by a certificate, such certificate shall be
held in custody by the Corporation unless and until the corresponding
Performance Shares are vested. The Participant shall not be entitled to delivery
of a certificate or release of the restrictions on the book entry evidencing
such Performance Shares for any portion of the Performance Shares unless and
until the related Performance Shares have vested pursuant to Paragraph 3. In the
event the Performance Shares are forfeited in full or in part, the Participant
hereby consents to the relinquishment of the forfeited Performance Shares
theretofore issued and registered in the Participant’s name to the Corporation
at that time.
          8. Shareholder Rights. Unless and until the Performance Shares are
forfeited, the Participant shall have the rights of a shareholder with respect
to the Performance Shares as of the date of

 



--------------------------------------------------------------------------------



 



grant, including the right to vote such Performance Shares and the right to
receive dividends thereon. The Participant hereby consents to receiving any
dividends on the unvested Performance Shares through the Corporation’s payroll
and, accordingly, hereby directs the Corporation’s transfer agent to pay such
dividends to the Corporation on his or her behalf.
          9. Nonassignability. Upon the Participant’s death, the Performance
Shares may be transferred by will or by the laws governing the descent and
distribution of the Participant’s estate. Otherwise, the Participant may not
sell, transfer, assign, pledge or otherwise encumber any portion of the
Performance Shares, and any attempt to sell, transfer, assign, pledge, or
encumber any portion of the Performance Shares shall have no effect.
          10. No Employment Guaranteed. Nothing in this Award Agreement shall
give the Participant any rights to (or impose any obligations for) continued
Employment by the Corporation or any Affiliate thereof or successor thereto, nor
shall it give such entities any rights (or impose any obligations) with respect
to continued performance of duties by the Participant.
          11. Modification of Agreement. Any modification of this Award
Agreement shall be binding only if evidenced in writing and signed by an
authorized representative of the Corporation, provided that no modification may,
without the consent of the Participant, adversely affect the rights of the
Participant hereunder.

                  Marathon Oil Corporation    
 
           
 
  By             /s/ Eileen M. Campbell    
 
           
 
                    Authorized Officer    
 
                Accepted as of the above date:    
 
                   
 
                Signature of Grantee    

 